Exhibit 10.2

 

FIRST COMMUNITY CORPORATION

2011 STOCK INCENTIVE PLAN

 

Form of Restricted Stock Award Agreement

 

FIRST COMMUNITY CORPORATION

RESTRICTED STOCK AWARD AGREEMENT - DIRECTOR

 

THIS AGREEMENT (“Agreement”) is entered into as of this 15th day of May 2012,
between First Community Corporation, a South Carolina corporation (“Company”),
and                            (“Grantee”).

 

Background:

 

A.            On March 15, 2011 the Board of Directors of the Company adopted a
Stock Incentive Plan known as the “First Community Corporation 2011 Stock
Incentive Plan” (“Plan”), and recommended that the Plan be approved by the
Company’s shareholders.

 

B.            The Committee of the Company’s Board of Directors duly approved
the grant of restricted shares of the Company’s common stock, par value $0.01
per share (“Common Stock”), to the Grantee on the terms described in this
Agreement, and in consideration of the issuance of such restricted shares, the
Grantee intends to remain in the employ / as a director, of the Company.

 

NOW, THEREFORE, as an employment/director incentive and to encourage stock
ownership, and also in consideration of the premises and the mutual covenants
contained herein, the Company and the Grantee agree as follows.

 

1.             RESTRICTED STOCK.

 

1.1           Grant of Restricted Stock.

 

(a)  The Company hereby grants to the Grantee 604 shares of Common Stock
(“Restricted Stock”), subject to the restrictions described in Paragraph 1.2 of
this Agreement.  As the restrictions set forth in Paragraph 1.2 of this
Agreement lapse in accordance with the terms of this Agreement as to all or a
portion of the Restricted Stock, such shares shall no longer be considered
Restricted Stock for purposes of this Agreement.

 

(b)  The Company hereby directs that a stock certificate or certificates
representing the shares of the Restricted Stock shall be registered in the name
of and issued to the Grantee or that book entries shall be made with respect
thereto.  Such stock certificate or certificates or book entries shall be
subject to such stop-transfer orders and other restrictions as the Company may
deem necessary or advisable under applicable federal and state securities laws,
and the Company may cause legends to be placed on any such certificate or
certificates to make appropriate reference to such restrictions.

 

(c)  The Company shall not be required to deliver any certificate for shares of
Restricted Stock granted under this Plan until all of the following conditions
have been fulfilled:

 

(i)        the admission of such shares to listing on all stock exchanges on
which the Common Stock is then listed (if required);

 

(ii)       the completion of any registration or other qualification of such
shares that the Company deems necessary or advisable under any federal or state
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body; and

 

(iii)      the obtaining of any approval or other clearance from any federal or
state governmental agency or body that the Company determines to be necessary or
advisable.

 

1

--------------------------------------------------------------------------------


 

1.2           Restrictions.

 

(a)  The Grantee shall have all rights and privileges of a shareholder as to the
Restricted Stock, including the right to vote, except that, subject to Paragraph
1.3(b) hereof, the following restrictions shall apply:

 

(i)        None of the Restricted Stock may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the Restricted Period (as
defined below) applicable to such shares, except pursuant to rules adopted by
the Company (if any).

 

(ii)       Except as otherwise provided in this Agreement or the Plan, the
Grantee shall, during the Restricted Period, have all of the other rights of a
shareholder with respect to outstanding shares of unvested Restricted Stock
awarded to the Grantee including, but not limited to, the right to vote (in
person or by proxy) such shares at any meeting of shareholders of the Company.

 

(b)   Any attempt to dispose of Restricted Stock in a manner contrary to the
restrictions set forth in this Agreement shall be ineffective.

 

1.3           Restricted Period.

 

(a)  Unless this subparagraph 1.3(a) is crossed out and initialed and other
substitute provisions are added and initialed in the blank space on the
following page, the restrictions set forth in Paragraph 1.2 shall apply to the
shares of Restricted Stock as follows:

 

(i)        The restricted shares will fully vest as of 12:01 AM on January 1,
2013;

 

(ii)       During the vesting period, the grantee shall not be entitled to
dividends declared or paid on the shares;

 

(iii)      The employee/director must hold at least 50% of the shares granted
until equity ownership guidelines, as defined in (iv), are met;

 

(iv)      The employee/director equity ownership is equal to a minimum of two
times their current annual base salary/current annual board compensation;

 

(v)       Termination of Employment:  If a participant terminates employment
during the plan term, they will forfeit any unvested awards unless under death,
disability, retirement or a termination as the result of a change-in-control. 
Under death, disability, and change-in-control termination, vesting will be
accelerated.  Under normal retirement, vesting will be pro-rated, and the
officer/director will receive a proportion of shares for the amount of years
worked during the vesting period.  For example, if the officer/director retires
at age 65 and had worked three years out of a five-year vesting period, the
officer/director would receive 60% of the initial grant shares.

 

Any date on which such restrictions lapse with respect to applicable shares of
Restricted Stock being referred to in this Agreement as a “Restriction
Termination Date,” with the period from issuance of the Restricted Stock to the
Restriction Termination Date with respect to applicable shares of Restricted
Stock being referred to in this Agreement as a “Restricted Period.”  Any periods
of leave without pay taken by the Grantee prior to an applicable Restriction
Termination Date shall not be treated as credited service for purposes of
vesting the stock, and the applicable Restricted Period shall be extended by the
length of such periods of leave unless the Company, in its sole discretion,
finds that a waiver of the extension would be in the best interests of the
Company.

 

(b)  Notwithstanding Paragraph 1.2, the Administrator may, in its sole
discretion, when it finds that a waiver would be in the best interests of the
Company, waive in whole or in part any or all remaining restrictions with
respect to the Restricted Stock.

 

(c)  Nothing in this Agreement shall preclude the Grantee from exchanging any
Restricted Stock for any other shares of Common Stock that are similarly
restricted.

 

1.4           Forfeiture.  If the Grantee’s employment/directorship with the
Company or any Subsidiary of the Company employing the Grantee on the date of
this Agreement shall terminate for any reason during the

 

2

--------------------------------------------------------------------------------


 

Restricted Period with respect to applicable shares of Restricted Stock, all
rights of the Grantee to the then remaining Restricted Stock (and, if
applicable, any stock dividends or other stock distributions with respect to
such Restricted Stock) shall terminate and be forfeited (except (i) as provided
in Paragraph 1.3(b) or as otherwise determined by the Company pursuant to
Paragraph 1.3(b), or (ii) if the Grantee is then employed by the company or any
Subsidiary of the Company, in which event this Agreement shall remain in
effect).

 

 

1.5           Withholding. The Grantee may elect, no later than the date
(“withholding date”) as of which all or the applicable portion of the Restricted
Stock vests (such that the value of such vested shares becomes includible in the
gross income of the Grantee for Federal income tax purposes), to have the
Company withhold vested whole shares of Common Stock deliverable upon vesting of
the Restricted Stock to satisfy (in whole or in part) the amount, if any, that
the Company or any Subsidiary is required to withhold for taxes with respect to
such event; provided, however, that the amount of shares of Common Stock so
withheld shall have a Fair Market Value (as of the withholding date) that is not
in excess of the amount determined by the Company to be equal to the applicable
minimum statutorily required withholding tax payments.  Any such election shall
be irrevocable.

 

To the extent that the Grantee does not make such an election, or such election
does not fully satisfy such minimum statutorily required withholding tax
payments, then (x) the Company may withhold vested whole shares of Common Stock
deliverable upon vesting of the Restricted Stock to satisfy (in whole or in
part) the amount, if any, that the Company or any Subsidiary is required to
withhold for taxes; provided, however, that the amount of shares of Common Stock
so withheld shall have a Fair Market Value (as of the withholding date) that is
not in excess of the amount determined by the Company to be equal to the
applicable minimum statutorily required withholding tax payments, and (y)  the
Company shall have the right to deduct from any payment of any kind otherwise
due to the Grantee up to an amount equal to any federal, state or local taxes of
any kind required by law to be withheld in connection with the vesting of such
shares of Restricted Stock (not to exceed the amount determined by the Company
to be the applicable minimum statutorily required withholding tax payments). 
Upon request, the Grantee shall reimburse the Company for any taxes that the
Company withholds that are not otherwise reimbursed as contemplated above in
this Section 1.5.

 

1.6           2011 First Community Corporation Stock Incentive Plan.  The
Grantee hereby agrees and acknowledges that the Restricted Stock and this
Agreement shall be subject to the Plan, which is incorporated into this
Agreement by reference in its entirety.  To the extent the terms under this
Agreement conflict with the terms of the Plan, the terms of the Plan shall
control.  Capitalized terms used but not otherwise defined in this Agreement
have the meanings ascribed to them in the Plan.

 

2.             NOTICES.

 

All notices or communications hereunder shall be in writing and addressed as
follows:

 

To the Company:

 

First Community Corporation

5455 Sunset Blvd

Lexington, South Carolina 29072

Attn: Corporate Secretary

 

To the Grantee:

 

Last known address of the Grantee as appearing in the Grantee’s personnel
records as maintained by the Company.

 

3.             ASSIGNMENT.

 

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Grantee and the assigns and successors of the Company,
but neither this Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Grantee except as permitted in the
Plan.

 

3

--------------------------------------------------------------------------------


 

4.             ENTIRE AGREEMENT; AMENDMENT; TERMINATION.

 

Except as provided in Section 1.6 with respect to the Plan, this Agreement
represents the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior written or oral understandings and
agreements.  Subject to the provisions of the Plan, this Agreement may be
amended or terminated at any time by written agreement of the parties to or as
provided herein.  Notwithstanding the previous sentence, the Administrator
reserves the right to amend the terms of this Agreement as may be necessary or
appropriate to avoid adverse tax consequences under Section 409A of the Code or
to comply with any requirements under the Company’s “clawback” policy regarding
incentive compensation, or such “clawback” requirements under the Sarbanes—Oxley
Act of 2002 or the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

5.             GOVERNING LAW.

 

This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the substantive laws of the State of South Carolina without
regard to any rules regarding conflict-of-law or choice-of-law.

 

6.             NO RIGHT TO CONTINUED EMPLOYMENT; EFFECT ON OTHER PLANS.

 

This Agreement shall not, of itself, confer upon the Grantee any right with
respect to continuance of employment/directorship by the Company, nor shall it
interfere in any way with the right of the Company to terminate the Grantee’s
employment at any time.  Income realized by the Grantee pursuant to this
Agreement shall not be included in the Grantee’s earnings for the purpose of any
benefit plan of the entity in which the Grantee may be enrolled or for which the
Grantee may become eligible unless otherwise specifically provided for in such
plan.

 

*                              *                             
*                              *                              *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the Company and the Grantee have duly executed this
Agreement, as of the date written on the first page of this Agreement.

 

 

 

FIRST COMMUNITY CORPORATION

 

 

 

 

 

By:

 

 

Name: Michael C. Crapps

 

Title: President and CEO

 

 

 

 

 

GRANTEE

 

 

 

Signature:

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------